In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-22-00039-CV
          ___________________________

ELSA FERNANDA MORALES HERNANDEZ, Appellant

                           V.

         MANUEL GONZALEZ, Appellee


      On Appeal from the 324th District Court
              Tarrant County, Texas
          Trial Court No. 324-699370-21


     Before Walker, J.; Sudderth, C.J.; and Kerr, J.
         Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On April 29, 2022, we notified appellant that her brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellants must pay all costs of this appeal.

                                                       Per Curiam

Delivered: June 9, 2022




                                            2